


109 HR 4941 RH: Homeland Security Science and

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 432
		109th CONGRESS
		2d Session
		H. R. 4941
		[Report No. 109–729,
		  Part I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 14, 2006
			Mr. Reichert (for
			 himself and Mr. Pascrell) introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		
			December 8, 2006
			Additional sponsors: Mr.
			 Bradley of New Hampshire, Ms.
			 Harman, Mr. Dent,
			 Mr. Simmons,
			 Mr. McCaul of Texas,
			 Mr. Daniel E. Lungren of California,
			 and Mr. Shays
		
		
			December 8, 2006
			Reported with an amendment and referred to the Committee
			 on Science for a period ending not later than December 8, 2006, for
			 consideration of such provisions of the bill and amendment as fall within the
			 jurisdiction of that committee pursuant to clause 1(o), rule X. Referred to the
			 Committee on Energy and Commerce for a period ending not later than December 8,
			 2006, for consideration of such provisions of the bill and amendment as fall
			 within the jurisdiction of that committee pursuant to clause 1(f), rule
			 X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 8, 2006
			 Committees on Science and Energy and Commerce discharged;
			 committed to the Committee of the Whole House on the State of the Union and
			 ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on March 14, 2006
		
		A BILL
		To reform the science and technology
		  programs and activities of the Department of Homeland Security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeland Security Science and
			 Technology Enhancement Act of 2006.
		2.National standards for
			 homeland security equipment and training
			(a)AmendmentTitle III of the Homeland Security Act of
			 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the following new
			 section:
				
					314.National standards for
				homeland security equipment and training
						(a)Equipment
				Standards
							(1)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in consultation
				with other components of the Department, as appropriate, and the National
				Institute of Standards and Technology, shall support the development,
				promulgation, and updating as necessary of national voluntary consensus
				standards for the performance, use, and validation of equipment used by
				Federal, State, and local government and nongovernment emergency response
				providers, and by the components of the Department. Such standards—
								(A)shall be, to the maximum
				extent practicable, consistent with any existing voluntary consensus
				standards;
								(B)shall take into account,
				as appropriate, new types of terrorism threats and responsibilities of the
				Department that may not have been contemplated when such existing standards
				were developed;
								(C)shall be focused on
				maximizing interoperability, interchangeability, durability, flexibility,
				efficiency, efficacy, portability, sustainability, and safety; and
								(D)shall cover all
				appropriate uses of the equipment.
								(2)Required
				categoriesIn carrying out
				paragraph (1), the Secretary shall specifically consider national voluntary
				consensus standards for the performance, use, and validation of the following
				categories of equipment:
								(A)Thermal imaging
				equipment.
								(B)Radiation detection and
				analysis equipment.
								(C)Biological detection and
				analysis equipment.
								(D)Chemical detection and
				analysis equipment.
								(E)Decontamination and
				sterilization equipment.
								(F)Personal protective
				equipment, including garments, boots, gloves, and hoods and other protective
				clothing.
								(G)Respiratory protection
				equipment.
								(H)Interoperable
				communications, including wireless and wireline voice, video, and data
				networks.
								(I)Explosive detection and analysis equipment,
				and technologies and methods to mitigate the impact of explosive devices or
				materials.
								(J)Containment
				vessels.
								(K)Contaminant-resistant
				vehicles.
								(L)Aerial platforms.
								(M)Special rescue
				equipment.
								(N)Screening and patrolling
				technologies.
								(O)Such other equipment for
				which the Secretary determines that national voluntary consensus standards
				would be appropriate.
								(3)Certification and
				accreditationThe Secretary, in carrying out this subsection, and
				in coordination with the Director of the National Institute of Standards and
				Technology, may support the certification of equipment and the accreditation of
				laboratories to conduct testing and evaluation.
							(4)Equipment standards and
				acquisitions
								(A)Department supported
				acquisitionsIf an applicant for financial assistance provided by
				the Department proposes to use such financial assistance to upgrade or purchase
				new equipment or systems that do not meet or exceed any applicable national
				voluntary consensus standards, the applicant shall include in its application
				for financial assistance an explanation of why such equipment or systems will
				serve the needs of the applicant better than equipment or systems that meet or
				exceed such standards.
								(B)Department
				acquisitionsWhen an operational unit of the Department proposes
				to upgrade or purchase new equipment or systems, the head of that unit shall
				consult with the Under Secretary for Science and Technology on whether such
				equipment or systems meet or exceed any applicable national voluntary consensus
				standards and whether there is need for the Department to support the
				development or updating of applicable national voluntary consensus
				standards.
								(b)Training
				Standards
							(1)In
				generalThe Secretary, acting
				through the Under Secretary for Science and Technology, and in consultation
				with other components of the Department, as appropriate, shall support the
				development, promulgation, and regular updating as necessary of national
				voluntary consensus standards for training for Federal, State, and local
				government and nongovernment emergency response providers and Department
				personnel, including training that will enable them to use equipment
				effectively and appropriately in carrying out their responsibilities. Such
				standards shall give priority to providing training to—
								(A)enable Federal, State, and local government
				and nongovernment emergency response providers and Department personnel to
				prevent, prepare for, respond to, mitigate against, and recover from terrorist
				threats, including threats from chemical, biological, radiological, and nuclear
				weapons and explosive devices capable of inflicting significant human
				casualties, and other emergencies; and
								(B)familiarize Federal, State, and local
				government and nongovernment emergency response providers and Department
				personnel with the proper use of equipment, including software, developed
				pursuant to the standards developed under subsection (a).
								(2)Required
				categoriesIn carrying out paragraph (1), the Secretary
				specifically shall include the following categories of activities:
								(A)Regional planning.
								(B)Joint exercises.
								(C)Intelligence collection,
				analysis, and sharing.
								(D)Decisionmaking protocols
				for incident response and alarms.
								(E)Emergency notification of
				affected populations.
								(F)Detection of biological,
				nuclear, radiological, and chemical weapons of mass destruction.
								(G)Screening and patrolling
				procedures.
								(H)Such other activities for
				which the Secretary determines that national voluntary consensus training
				standards would be appropriate.
								(3)ConsistencyIn
				carrying out this subsection, the Secretary shall ensure that—
								(A)training standards for Federal, State, and
				local government and nongovernment emergency response providers are consistent
				with the principles of emergency preparedness for all hazards; and
								(B)training standards for
				Department personnel are consistent with the counterterrorism and traditional
				responsibilities of the Department.
								(c)Consultation With
				Standards OrganizationsIn
				supporting the development, promulgation, and updating of national voluntary
				consensus standards for equipment for and training under this section, the
				Secretary shall consult with relevant public and private sector groups,
				including—
							(1)the National Institute of
				Standards and Technology;
							(2)the National Fire
				Protection Association;
							(3)the National Association
				of County and City Health Officials;
							(4)the Association of State
				and Territorial Health Officials;
							(5)the American National
				Standards Institute;
							(6)the National Institute of
				Justice;
							(7)the Inter-Agency Board
				for Equipment Standardization and Interoperability;
							(8)the National Public
				Health Performance Standards Program;
							(9)the National Institute
				for Occupational Safety and Health;
							(10)ASTM
				International;
							(11)the International Safety
				Equipment Association;
							(12)the Emergency Management
				Accreditation Program; and
							(13)to the extent the
				Secretary considers appropriate, other national voluntary consensus standards
				development organizations, other interested Federal, State, and local agencies,
				and other interested persons.
							(d)Coordination With
				Secretaries of HHS and TransportationIn supporting the development,
				promulgation, and updating of any national voluntary consensus standards under
				this section for equipment for or training of emergency response providers that
				involve or relate to health or emergency medical services professionals,
				including emergency medical professionals, the Secretary shall coordinate
				activities under this section with the Secretary of Health and Human Services
				and the Secretary of Transportation.
						(e)Consistency with the
				National Technology Transfer and Advancement ActIn carrying out
				this section, the Secretary shall comply with section 12(d) of the National
				Technology Transfer and Advancement Act (15 U.S.C. 272
				note).
						.
			(b)Table of contents
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 313 the following
			 new item:
				
					
						Sec. 314. National standards for homeland
				security equipment and
				training.
					
					.
			3.Technology development
			 and transfer
			(a)Establishment of
			 Technology ClearinghouseNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall complete the establishment of the
			 Technology Clearinghouse under section 313 of the Homeland Security Act of
			 2002.
			(b)Transfer
			 ProgramSection 313 of the Homeland Security Act of 2002 (6
			 U.S.C. 193) is amended—
				(1)in subsection (b)(3), by
			 striking subsection (c)(2) and inserting subsection
			 (e)(2);
				(2)by adding at the end of
			 subsection (b) the following new paragraph:
					
						(6)The establishment of a
				homeland security technology transfer program to facilitate the identification,
				modification, and commercialization of technology and equipment for use by
				Federal, State, and local governmental agencies, emergency response providers,
				and the private sector to prevent, prepare for, or respond to acts of terrorism
				or other
				emergencies.
						;
				(3)by redesignating
			 subsection (c) as subsection (e); and
				(4)by inserting after
			 subsection (b) the following new subsections:
					
						(c)Elements of the
				Technology Transfer ProgramThe activities of the program
				described in subsection (b)(6) shall include—
							(1)identifying available
				technologies that have been, or are in the process of being, developed, tested,
				evaluated, or demonstrated by the Department, other Federal agencies, the
				private sector, or foreign governments and international organizations, and
				reviewing whether such technologies may be useful in assisting Federal, State,
				and local governmental agencies, emergency response providers, or the private
				sector to prevent, prepare for, respond to, or recover from acts of terrorism
				or other emergencies; and
							(2)communicating to Federal,
				State, and local governmental agencies, emergency response providers, or the
				private sector the availability of such technologies, as well as the
				technology’s specifications, satisfaction of appropriate standards, and the
				appropriate grants available from the Department to purchase such
				technologies.
							(d)Responsibilities of
				Under Secretary for Science and TechnologyIn support of the
				activities described in subsection (c), the Under Secretary for Science and
				Technology shall—
							(1)conduct or support, based
				on the Department’s current risk assessments, research, development,
				demonstrations, tests, and evaluations, as appropriate, of technologies
				identified under subsection (c)(1), including of—
								(A)any necessary
				modifications to such technologies for use by emergency response providers;
				and
								(B)incorporation of human
				factors in the development and suggested use of such technologies;
								(2)ensure that the
				technology transfer activities throughout the Directorate of Science and
				Technology are coordinated, including the technology transfer aspects of
				projects and grants awarded to the private sector and academia;
							(3)consult with the other
				Under Secretaries of the Department, the Director of the Federal Emergency
				Management Agency, and the Director of the Domestic Nuclear Detection Office on
				an ongoing basis;
							(4)consult with Federal,
				State, and local emergency response providers;
							(5)consult with government
				agencies and standards development organizations as appropriate;
							(6)enter into agreements and
				coordinate with other Federal agencies, foreign governments, and national and
				international organizations as appropriate, in order to maximize the
				effectiveness of such technologies or to facilitate commercialization of such
				technologies;
							(7)consult with existing
				technology transfer programs and Federal and State training centers that
				research, develop, test, evaluate, and transfer military and other technologies
				for use by emergency response providers; and
							(8)establish a working group
				in coordination with the Secretary of Defense to advise and assist the
				technology clearinghouse in the identification of military technologies that
				are in the process of being developed, or are developed, by the Department of
				Defense or the private sector, which may include—
								(A)representatives from the
				Department of Defense or retired military officers;
								(B)nongovernmental
				organizations or private companies that are engaged in the research,
				development, testing, or evaluation of related technologies or that have
				demonstrated prior experience and success in searching for and identifying
				technologies for Federal agencies;
								(C)Federal, State, and local
				emergency response providers; and
								(D)as appropriate, other
				organizations, other interested Federal, State, and local agencies, and other
				interested
				persons.
								.
				(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the Under Secretary
			 for Science and Technology shall transmit to the Congress a description of the
			 progress the Department has made in implementing the provisions of section 313
			 of the Homeland Security Act of 2002, as amended by this Act, including a
			 description of the process used to review unsolicited proposals received as
			 described in subsection (b)(3) of such section.
			(d)Savings
			 ClauseNothing in this section (including the amendments made by
			 this section) shall be construed to alter or diminish the effect of the
			 limitation on the authority of the Secretary of Homeland Security under section
			 302(4) of the Homeland Security Act of 2002 (6 U.S.C. 182(4)) with respect to
			 human health-related research and development activities.
			4.Homeland Security
			 Science and Technology Advisory CommitteeSection 311(j) of the Homeland Security Act
			 of 2002 (6 U.S.C. 191(j)) is amended to read as follows:
			
				(j)TerminationThe Department of Homeland Security Science
				and Technology Advisory Committee shall terminate 10 years after its
				establishment.
				.
		5.Regional technology
			 integration program
			(a)AmendmentTitle III of the Homeland Security Act of
			 2002 (6 U.S.C. 181 et seq.) is amended by adding at the end the
			 following:
				
					315.Regional technology
				integration program
						(a)In
				generalThe Under Secretary
				for Science and Technology, in coordination with the Under Secretary for
				Preparedness, shall provide technical guidance, training, and other assistance,
				as appropriate, to support the transfer and integration of homeland security
				technologies and protocols in urban and other high risk jurisdictions
				determined by the Secretary to be at consistently high levels of risk from
				terrorist attack.
						(b)ActivitiesThe
				program supported under subsection (a) shall work to—
							(1)facilitate the transition
				of innovative technologies and operational concepts, including those described
				in subsection (c);
							(2)integrate new
				technologies with existing infrastructure, systems, and concepts;
							(3)identify capability and
				technology gaps for future research, development, test, and evaluation;
							(4)evaluate system
				performance, life cycle, and human factor issues; and
							(5)disseminate lessons
				learned to other communities.
							(c)Innovative technologies
				and operational conceptsThe innovative technologies and
				operational concepts referred to in subsection (b)(1) include—
							(1)detection systems for
				weapons of mass destruction;
							(2)emergency management
				information systems;
							(3)situational
				awareness;
							(4)information
				sharing;
							(5)atmospheric transport and
				dispersion modeling;
							(6)public alerts and
				warnings;
							(7)aerial platforms;
				and
							(8)emergency medical
				support.
							(d)CoordinationIn
				setting priorities for and carrying out the activities under this section, the
				Under Secretary for Science and Technology shall consult and coordinate with
				appropriate governors, mayors, other State and local government officials, and
				first
				responders.
						.
			(b)Table of contents
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 314 the following
			 new item:
				
					
						Sec. 315. Regional technology integration
				program.
					
					.
			6.Cybersecurity research
			 and development
			(a)AmendmentTitle III of the Homeland Security Act of
			 2002 (6 U.S.C. 181 et. seq.) is amended by adding at the end the following new
			 section:
				
					316.Cybersecurity research
				and development
						(a)In
				GeneralThe Under Secretary for Science and Technology shall
				support research and development, including fundamental, long-term research, in
				cybersecurity to improve the ability of the United States to prevent, protect
				against, detect, respond to, and recover from cyber attacks, with emphasis on
				research and development relevant to large-scale, high-impact attacks.
						(b)ActivitiesThe
				research and development supported under subsection (a) shall include work
				to—
							(1)advance the development
				and accelerate the deployment of more secure versions of critical information
				systems, including—
								(A)fundamental Internet
				protocols and architectures, including for the domain name system and routing
				protocols; and
								(B)control systems used in
				critical infrastructure sectors;
								(2)improve and create
				technologies for detecting attacks or intrusions, including monitoring
				technologies;
							(3)improve and create
				mitigation and recovery methodologies, including techniques for containment of
				attacks and development of resilient networks and systems that degrade
				gracefully; and
							(4)develop and support
				infrastructure and tools to support cybersecurity research and development
				efforts, including modeling, testbeds, and data sets for assessment of new
				cybersecurity technologies.
							(c)CoordinationIn
				carrying out this section, the Under Secretary for Science and Technology shall
				coordinate activities with—
							(1)the Assistant Secretary
				for Cybersecurity and Telecommunications; and
							(2)other Federal agencies,
				including the National Science Foundation, the Defense Advanced Research
				Projects Agency, the Information Assurance Directorate of the National Security
				Agency, and the National Institute of Standards and Technology, to identify
				unmet needs and cooperatively support activities, as appropriate.
							(d)Nature of
				researchActivities under this section shall be carried out in
				accordance with section 306(a) of this Act.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal year
				2007.
						.
			(b)Table of contents
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 315 the following
			 new item:
				
					
						Sec. 316. Cybersecurity research and
				development.
					
					.
			7.Standards for critical
			 infrastructure information systems
			(a)AmendmentTitle III of the Homeland Security Act of
			 2002 (6 U.S.C. 181 et. seq.) is amended by adding at the end the following new
			 section:
				
					317.Standards for critical
				infrastructure information systems
						(a)Standards
				programThe Under Secretary for Science and Technology shall
				establish a program to support the development and promulgation of national
				voluntary consensus standards for requirements, performance testing, and user
				training with respect to critical infrastructure information systems.
						(b)PurposeThe
				standards developed under subsection (a) shall be designed to assist State and
				local jurisdictions, including those in urban and other areas at consistently
				high levels of risk from terrorist attack, and emergency response providers to
				acquire and implement critical infrastructure information systems and to store
				and access information regarding critical infrastructure to be used in
				responding to acts of terrorism or other emergencies.
						(c)RequirementsThe
				standards developed under subsection (a) shall be designed to
				facilitate—
							(1)the interoperability of
				systems to enable sharing of information in a variety of formats and across
				stakeholders at the Federal, State, and local levels;
							(2)the ease of deployment of
				the systems to the field;
							(3)the ability to retrieve
				situational awareness information in real-time;
							(4)the integrity, security,
				and accessibility of stored information;
							(5)the application of human
				factors science in the development of the system;
							(6)the availability and
				content of training programs for potential users; and
							(7)meeting any other
				requirements determined by the Under Secretary to be appropriate.
							(d)ReportsThe
				Under Secretary for Science and Technology shall submit to Congress—
							(1)6 months after the date
				of enactment of this section, a report describing the plan for carrying out the
				program under this section, which shall include a schedule for the development
				of national voluntary consensus standards for critical infrastructure
				information systems; and
							(2)12 months after the date
				of enactment of this section, a report which shall include a description
				of—
								(A)the steps taken under
				this program and the funding dedicated to this program; and
								(B)the steps that have been
				or will be taken to promote the adoption of the standards by appropriate
				standard-setting organizations.
								(e)DefinitionsIn
				this section—
							(1)the term critical
				infrastructure information systems means software programs that store,
				manage, and display information about critical infrastructure to support
				situational awareness and real-time decisionmaking of law enforcement, fire
				services, emergency medical services, emergency management agencies, other
				emergency response providers, and critical infrastructure facility
				stakeholders. Critical infrastructure information may include maps and other
				geospatial information, emergency plans, interior and exterior imagery, entry
				and exit points, and any other information about infrastructure or facilities
				that may be beneficial to users of critical infrastructure information systems;
				and
							(2)the term critical
				infrastructure has the meaning given that term in section 1016(e) of
				the Uniting and Strengthening America by Providing Appropriate Tools Required
				to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (42 U.S.C.
				5195c(e)).
							.
			(b)Table of contents
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 316 the following
			 new item:
				
					
						Sec. 317. Standards for critical infrastructure
				information
				systems.
					
					.
			8.Scholarship and
			 fellowship programs at the Department of Homeland Security
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et. seq.) is amended by adding at the end the following new section:
				
					318.Scholarship and
				fellowship programs
						(a)In
				generalThe Secretary, acting through the Under Secretary for
				Science and Technology, shall encourage the development of an adequate supply
				of people trained in and performing research in science, technology,
				engineering, and mathematical fields relevant to homeland security.
						(b)ResponsibilitiesIn
				carrying out this section, the Secretary may support—
							(1)programs at the undergraduate, graduate,
				and postdoctoral levels, including at Historically Black Colleges and
				Universities that are Part B institutions as defined in section 322(2) of the
				Higher Education Act of 1965 (20 U.S.C. 1061(2)) and minority institutions (as
				defined in section 365(3) of that Act (20 U.S.C. 1067k(3))); and
							(2)internship programs that
				take advantage of the homeland security research infrastructure available to
				the Department, including laboratories owned or operated by the Department, the
				Department of Energy National Laboratories, and University Centers of
				Excellence.
							.
			(b)Table of contents
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 317 the following
			 new item:
				
					
						Sec. 318. Scholarship and fellowship
				programs.
					
					.
			9.Reports and
			 demonstration project on surveillance camera programs
			(a)Inventory of
			 surveillance systemsNot later than 120 days after the date of
			 enactment of this Act, the Under Secretary for Science and Technology, in
			 consultation with the Chief Privacy Officer and the Officer for Civil Rights
			 and Civil Liberties, shall transmit a report to Congress on existing visual
			 surveillance systems supported or utilized by the Department of Homeland
			 Security. The report shall, for each system—
				(1)describe the goals of the
			 system, such as terrorism prevention, emergency response, and law
			 enforcement;
				(2)describe any potential
			 uses of the system beyond its stated goals and if the system has been used in
			 any of those ways;
				(3)describe the rules
			 governing how visual information generated by the system is collected, stored,
			 analyzed, and disseminated; and
				(4)describe the role of
			 Federal, State, and local governments and private entities in the operation of
			 the system and use of the data generated by the system.
				(b)Systems
			 coveredThe visual surveillance systems covered in the report
			 required under subsection (a) shall include all systems for which—
				(1)the Department provided
			 funds for development, procurement, or implementation of the system; or
				(2)the Department has access
			 to the data gathered through the system.
				(c)Evaluation of
			 surveillance systemsNot later than 1 year after the transmittal
			 of the report under subsection (a), the Under Secretary for Science and
			 Technology, in consultation with the Chief Privacy Officer and the Officer for
			 Civil Rights and Civil Liberties, shall transmit a report to Congress
			 evaluating the use and effectiveness of existing visual surveillance systems
			 supported or utilized by the Department of Homeland Security. The report shall,
			 for at least 6 systems that are representative of the systems listed in the
			 report under subsection (a)—
				(1)evaluate the
			 effectiveness of the system in meeting its stated goals;
				(2)review the privacy
			 policies and implications of the system;
				(3)review the civil rights
			 and civil liberties policies and implications of the system;
				(4)describe any lessons
			 learned from the implementation of the system; and
				(5)describe any remaining
			 questions about the effectiveness and the privacy and civil liberties
			 implications of such systems that cannot be addressed by this evaluation of
			 surveillance systems and that may require demonstration programs to
			 study.
				(d)Demonstration
			 project
				(1)In
			 generalNot sooner than 120
			 days after the transmittal of the report required under subsection (c), and
			 based on the results of that evaluation, the Under Secretary for Science and
			 Technology, in consultation with the Chief Privacy Officer and the Officer for
			 Civil Rights and Civil Liberties of the Department of Homeland Security, may
			 establish a demonstration project to assess the effectiveness and the privacy
			 and civil liberties implications of utilizing visual surveillance systems to
			 enhance homeland security.
				(2)Best
			 practicesThe demonstration
			 project established under paragraph (1) shall thoroughly consider and
			 incorporate best practices from within the United States and abroad, including
			 from the United Kingdom, Israel, Canada, and Australia.
				(3)Mass transit
			 securityIf visual
			 surveillance of a mass transit facility is included in the demonstration
			 project under paragraph (1), the Under Secretary for Science and Technology
			 shall consult with the Assistant Secretary for the Transportation Security
			 Administration and shall ensure that the goals of the demonstration project are
			 consistent with the research and development requirements of the National
			 Strategy for Transportation Security.
				(e)DefinitionIn
			 this section, the term visual surveillance means the use of
			 recording devices with the capability to obtain, store, or analyze video or
			 static images, with the exception of data gathered via satellite
			 systems.
			10.Privacy and civil
			 rights and civil liberties issues in technology development
			(a)In
			 generalTitle III of the Homeland Security Act of 2002 (6 U.S.C.
			 181 et. seq.) is amended by adding at the end the following new section:
				
					319.Privacy and civil
				rights and civil liberties issues in technology developmentNot later than 180 days after the date of
				enactment of this section, the Under Secretary for Science and Technology, the
				Chief Privacy Officer, and the Officer for Civil Rights and Civil Liberties
				shall transmit to Congress a joint plan for how privacy and civil rights and
				civil liberties issues will be considered in technology research and
				development programs at the Department, including how such issues will be taken
				into account in defining requirements for technology performance and use of
				technologies in pilot
				programs.
					.
			(b)Table of contents
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 is amended by adding after the item relating to section 318 the following
			 new item:
				
					
						Sec. 319. Privacy and civil rights and civil
				liberties issues in technology
				development.
					
					.
			11.Science and technology
			 strategic plan
			(a)Strategic
			 planNot later than 180 days after the date of enactment of this
			 Act, the Under Secretary for Science and Technology shall transmit to Congress
			 a strategic plan for the science and technology activities of the Department of
			 Homeland Security. The plan shall include—
				(1)statement of the overall mission of the
			 Science and Technology Directorate;
				(2)a prioritized list of
			 objectives and the specific capabilities, including technologies and associated
			 protocols, expertise, and facilities, needed to meet these objectives;
				(3)a description of the
			 processes and risk-based methodologies used to prioritize these
			 objectives;
				(4)a list of activities,
			 including any long-term basic research programs, that the Under Secretary for
			 Science and Technology will carry out to meet these objectives and develop the
			 specific capabilities described under paragraph (2);
				(5)a description of the
			 metrics to be used for annual review of the activities;
				(6)a description of all
			 related programs and activities, within the Department or at other Federal
			 agencies, with which the activities will be coordinated; and
				(7)a description of the processes used to
			 ensure that factors associated with manpower and infrastructure are considered
			 during technology development.
				(b)Regular
			 updatingAt the end of the fiscal year that occurs 5 years after
			 the date of enactment of this Act, and every 5 years thereafter, the Under
			 Secretary for Science and Technology shall transmit to Congress an update of
			 this strategic plan.
			12.Reports to Congress on
			 social and behavioral research for Homeland Security
			(a)Report on the use of
			 social and behavioral researchNot later than 1 year after the
			 date of enactment of this Act, the Secretary of Homeland Security shall
			 transmit to Congress a report on the Department’s use of social and behavioral
			 research, including—
				(1)a compilation of the
			 instances in which the Department has made use of—
					(A)social and behavioral
			 research in Department programs in preparedness and response, including risk
			 communication activities, response plans, and training and guidance for
			 decisionmakers;
					(B)social and behavioral
			 research, including human factors research, in Department technology
			 development and acquisition programs;
					(C)social and behavioral research in
			 development of Department programs for informing the general public on how to
			 prepare for, protect against, respond to, and mitigate the effects, both
			 physical and psychological, of acts of terrorism, natural disasters, or other
			 emergencies; and
					(D)social and behavioral research regarding
			 emergency preparedness and response, search and rescue, evacuation, and
			 sheltering-in-place procedures for populations with special needs, including
			 persons with disabilities, health problems, language barriers, and income
			 barriers, the elderly, and children in relevant Department programs;
					(2)specific citations or
			 references to the social and behavioral research on which the Department has
			 relied; and
				(3)a plan for how the
			 Department will ensure greater incorporation of social and behavioral research
			 in program and communication activities in the near and long term.
				(b)Report on gaps in
			 needed social and behavioral researchNot later than 180 days
			 after the transmittal of the report under subsection (a), the Under Secretary
			 for Science and Technology shall transmit to Congress a report identifying any
			 gaps in the social and behavioral research needed to support the Department’s
			 mission, and providing a plan to address such gaps.
			(c)ConsultationIn
			 preparing the reports under subsections (a) and (b), the Secretary and the
			 Under Secretary for Science and Technology shall consult with other government
			 agencies supporting social and behavioral research and nongovernmental experts
			 in these fields.
			13.Guide for researchers
			 on the homeland security implications of research
			(a)In
			 generalThe Under Secretary for Science and Technology shall
			 enter into an arrangement with the National Research Council of the National
			 Academy of Sciences to prepare a guide for researchers to raise awareness in
			 the scientific community about potential homeland security implications of
			 their work and how laws and regulations apply to such research.
			(b)TopicsThe
			 topics covered in the guide prepared under subsection (a) shall include—
				(1)international
			 conventions;
				(2)United States statutes,
			 regulations, and guidelines, including those covering biological
			 materials;
				(3)the potential for
			 legitimate research to be misused;
				(4)responsibilities of the
			 scientific community to reduce opportunities for misuse;
				(5)case studies and
			 examples; and
				(6)any other topics
			 determined by the Under Secretary for Science and Technology to be
			 appropriate.
				(c)DisseminationThe
			 Under Secretary for Science and Technology shall transmit the guide prepared by
			 the National Research Council under this section to Congress within 1 year of
			 the date of enactment of this Act, and shall encourage the distribution of the
			 guide throughout the homeland security and life sciences research communities,
			 especially to students.
			14.Project 25 standards
			 complianceThe Under Secretary
			 for Science and Technology, working with the Director of the National Institute
			 of Standards and Technology and other appropriate Federal agencies, shall
			 support assessment of compliance of first responder communications equipment
			 with the Project 25 standards established by the Association of Public Safety
			 Communications Officials International. The results of such assessments shall
			 be made publicly available, in a manner to best assist first responder agencies
			 in selecting such equipment.
		15.Rail security research
			 and development
			(a)Establishment of
			 research and development programThe Secretary of Homeland
			 Security, through the Under Secretary for Science and Technology, in
			 coordination with the Assistant Secretary of Homeland Security (Transportation
			 Security Administration) and the Departmental Privacy Officer, and in
			 consultation with the Secretary of Transportation, shall carry out a research
			 and development program for the purpose of improving rail and mass transit
			 security that may include research and development projects to—
				(1)reduce the vulnerability
			 of passenger trains, stations, and equipment to explosives and hazardous
			 chemical, biological, and radioactive substances;
				(2)test new emergency
			 response and recovery techniques and technologies;
				(3)develop improved freight
			 technologies, including—
					(A)technologies for sealing
			 rail cars;
					(B)automatic inspection of
			 rail cars;
					(C)communication-based train
			 controls;
					(D)signal system integrity
			 at switches;
					(E)emergency response
			 training including training in a tunnel environment;
					(F)security and redundancy
			 for critical communications, electrical power, computer, and train control
			 systems; and
					(G)technologies for securing
			 bridges and tunnels;
					(4)test wayside detectors
			 that can detect tampering with railroad equipment;
				(5)support enhanced security
			 for the transportation of hazardous materials by rail;
				(6)mitigate damages in the
			 event of a cyber attack; and
				(7)address other
			 vulnerabilities and risks identified by the Secretary.
				(b)Coordination with other
			 research initiativesThe
			 Secretary of Homeland Security shall ensure that the research and development
			 program authorized by this section is consistent with the National Strategy for
			 Transportation Security and the Transportation Sector Specific Plan, and shall
			 to the greatest extent possible leverage other ongoing research and development
			 security related initiatives at the National Academy of Sciences; the
			 Department of Homeland Security; the Department of Transportation, including
			 University Transportation Centers and other institutes, centers, and simulators
			 funded by the Department of Transportation; the Technical Support Working
			 Group; other Federal agencies; and other Federal and private research
			 laboratories and research entities with the capability to conduct both
			 practical and theoretical research and technical systems analysis.
			(c)Privacy and civil
			 rights and civil liberties issuesIn carrying out research and development
			 projects under this section, the Under Secretary for Science and Technology
			 shall consult with the Chief Privacy Officer and the Officer for Civil Rights
			 and Civil Liberties as appropriate and in accordance with the plan required by
			 section 319 of the Homeland Security Act of 2002. Pursuant to sections 222 and
			 705 of the Homeland Security Act of 2002, the Chief Privacy Officer shall
			 conduct privacy impact assessments and the Officer for Civil Rights and Civil
			 Liberties shall conduct reviews, as appropriate, for research and development
			 initiatives developed pursuant to this section.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security to carry out this section such sums as may be
			 necessary for each of fiscal years 2007 through 2009. Amounts made available
			 pursuant to this subsection shall remain available until expended.
			
	
		December 8, 2006
		Committees on Science and Energy and Commerce discharged;
		  committed to the Committee of the Whole House on the State of the Union and
		  ordered to be printed
	
